Case 1:15-cv-00018-LJV-MJR Document 86-15 Filed 04/25/19 Page 1of5

Exhibit O

 
Case 1:15-cv-00018-LJV-MJR Document 86-15 Filed 04/25/19 Page 2 of 5

 

 

 

 

 

 

CITY COURT OF BUFFALO
COUNTY OF ERIE
CENTURION CAPITAL CORPORATION Index No.: CV-007295-06/BU
ASSIGNEE OF PROVIDIAN FINANCIAL,

Plaintiff, NOTICE OF ENTRY

apne

CHRISTOPHER MCCROBIE,

Defendant,

PLEASE TAKE NOTICE, that the within is a true copy of an Order signed by the
Honorable Betty Calvo-Torres, on the 26" day of April 2018.

Dated: May 22, 2018
Huntington, New York

Yours, etc,

 
 

HOUSLANGER & ASSOCIATES, PLLC

 

Todd E, Houslanger, Esq.
HOUSLANGER & ASSOCIATES, PLLC
Attorneys for Current Judgment Creditor.
PALISADES ACQUISITION XVI, LLC
Successor to Plaintiff

CENTURION CAPITAL CORPORATION
AAO PROVIDIAN FINANCIAL |

372 New York Avenue

Huntington, NY 11743

(631) 427-1140

(631) 427-1143 Fax

Our File No.: 168100

TO: SETH J. ANDREWS, ESQ.

LAW OFFICES OF KENNETH HILLER, PLLC

Attorney for Defendant/Judgment Debtor

6000 NORTH BAILEY AVENUE, SUITE 14

AMHERST, NY 14226

eee ST ere Meche tethiey ipo negugieenn: a Gang ets

 

 

 
Case 1:15-cv-00018-LJV-MJR Document 86-15 Filed 04/25/19 Page 3 of 5

 

 

 

 

CITY COURT OF BUFFALO
COUNTY OF ERIE
— ms X
CEN TURION CAPITAL CORPORATION Index No.: CV-007295-06/BU
ASSIGNEE OF PROVIDIAN FINANCIAL,
Plaintiff,
“ERAS
CHRISTOPHER MCCROBIE,
Defendant.
scsnes x

 

AFFIDAVIT OF SERVICE BY MAIL
STATE OF NEW YORK  ]
COUNTY OF SUFFOLK ms
Solita Taylor-Washington deposes and says:

Deponent is not a party to this action is over 18 years of age and resides in Bronx, NY
10462,

On the 22""day of May, 2018, deponent served the within
NOTICE OF ENTRY OF AN ORDER

Upon the following attorney:

‘TO: SETH J. ANDREWS, ESQ.

LAW OFFICES OF KENNETH HILLER, PLLC
Attorney for Defendant/Judgment Debtor

6000 NORTH BAILEY AVENUE, SUITE 1A
AMHERST, NY 14226

the address designated by said attorney for that purpose by depositing a true copy of same enclosed in
a postpaid, first-class regular mail wrapper, in an official depository under the exclusive care and
custody of the United States Postal Service within New York State.

   
 

 
   

 
    
 

 

hington. /\ 7
Sworn t9 before me this
22 day of May, 2018
pe Publ State Now York
= e : 0
NOTARY UBLIC Mote ee oaRo1e2928

Qualified in Queens County
My Commission Expires February 25, 20.29

 

 

 
Case 1:15-cv-00018-LJV-MJR Document 86-15 Filed 04/25/19 Page 4 of 5

Index No.: CV-007295-06/BU

CITY COURT OF BUFFALO
COUNTY OF ERIE

 

CENTURION CAPITAL CORPORATION

 

 

 

 

ASST iy a cH ROMDTAS SE is SAD
Pee ;

   

Plaintiff,
~against-
CHRISTOPHER MCCROBIE,

Defendant.

 

NOTICE OF ENTRY OF AN ORDER

    

_ HOUSLANGER & ASSOCIATES, PLLC
Attorneys At Law
_ 372. New York Avenue
Huntington, NY 11743
Tél. (631) 427-1140
Fax, (631) 427-1143
Our File No.: 168100

 

Service of a copy of the within is hereby admitted
Dated:
To:

Attorney(s) for

 

 

 

 
Case 1:15-cv-00018-LJV-MJR Document 86-15 Filed 04/25/19 Page 5 of 5
DIATE UF NEW YORK

BUFFALO CITY COURT: COUNTY OF ERIE

 

CENTURION CAPITAL CORPORATION,

Plaintiff, ORDER
~ys~
. Index No, 007295-06
CHRISTOPHER MCCROBIE,

Defendant.

 

On May 22, 2017 the undersigned issued a Decision and Order
denying defendant’s motion to vacate the default judgment which had been
entered in this case on March 9, 2007. On June 22, 2017 defendant filed a
notice of appeal, and on June 30, 2017, he filed a motion to reargue the May
22™ decision, Oral argument of the motion was heard before another Judge of
this Court, Hon. Kevin J. Keane, who on that date was presiding in Special
Term. Judge Keane reserved decision and ordered a transcript of the oral
argument. .

Pursuant to CPLR §2221(a), a motion to reargue must be made
before the Judge who issued the decision sought to be changed. By
letter of March 26, 2018 this Court notified counsel for both parties of its
intention to review the transcript of oral argument and render a decision
thereon unless objection was made thereto within ten (10) days. Having
received no such objection, the Court has now reviewed the papers submitted
in support of and opposition to the motion to reargue, considered the oral
argument heard before Judge Keane and has had due deliberation thereon,
Having found no matters of fact or law overlooked or misapprehended in the
determination of the prior motion to vacate the default judgment, it is hereby
. ORDERED, ADJUDGED and DECREED that defendant’s motion to reargue
be and the same hereby is in all respects DENIED.

Dated: Buffalo, New York
April 26, 2018 Q

SO a
7 s

HON! BETTY “CALVO-TORRES, BCCJ

 

 

 
